The facts being evident, she was found guilty" of the charge as laid in the indictment.

♦Note.—All capital crimes whatsoever, and also all kinds of inferior fence of a public nature, are misprisions ; and all other contempts, all disturbances of the peace, all oppressions, and alj other misdemeanors whatsoever, of a public evil example against the common law, may be indicted ; but no injuries of a private nature, unless they in some way concern the king. Co. Lit. 126. 303. 4 Rep. 44. 2 Lili. Abr. 42.
off®nces'
A person may be indicted for preaching against the government of the church. Sid. 69. 2 Neis. Abr. 959. He may be indicted for pronouncing absolution to a person, condemned for treason, at the place of execution, without showing any repentance. 5 Mod. 363. So he may be indicted for drinking healths to the memory of traitors. 3 Mod. 52.
It is indictable to take up dead bodies for purposes of dissection, as being coutra bonos mores. 1 Leach, 561, 2 T. R. 733. So it is to bury a dead body the cause of death being unknown, without sending *492for the coroner, 1 Salk. 377. It is also indictable for a person to expose himself to view naked to the public, in the balcony of a house. The King v. Sadley, Bast P. C. p. 3. To publish a scandalous petition presented to the house of lords, or a scandalous affidavit made in a court of justice, is an indictable offence 1 Ld. Raym. 341. It is not indictable to tell the mayor of a town you do not care for him, or that he is a rogue and rascal, Ld. Raym. 1029. 1 Salk. 697. But it would be otherwise if he was in the execution of his office. 1 Salk. 45. 3 Salk. 25. 27. It is an indictable offence to say of a justice of the peace in the execution of his office, you are a rogue and a liar. Stra. 420é To forestall any commodity, which is become a common victual and necessary of life, or used as an ingredient in the making or preservation of any victual, though not formerly used or considered as such, is an offence at common law. 1 East Rep. 169.
Mixing alum with bread, in such a manner as that round lumps of it were found in the loaves, is an indictable offence. 3 Maul & Selw. Rep. 11. x
It an indictable offence for several persons to conspire on a particular day, by false rumors to raise the price of the public government funds, with intent to injure the persons who should purchase on that day. 3 Maul. & Sel. Rep. 6. Indictment lays for disorderly behavior at town meetings. 16 Mass. Rep. 384.
It is not an indictable offence to impede the public intercourse by delivering handbills in the streets. 1 Burr. 516. Nor to throw down skins in the public way, which accidentally occasion a personal injury. Str. 190. Nor to kill a hare. Str. 679. Nor can ono be indicted for an offence made penal by statute, without it di- ■ reels to whom the penalty is payable. Str. 828. Nor for en" *493tering a yard erecting a shed, unthatching a house, or by numbers keeping another ont of possession, if unattended with lence and riot, &c. 3 Burr/1698. 170G. 1727. Nor for any attempt to defraud, if neither by false token or conspiracy. Str. 793. 866. 6 Mod. 105. Nor for a private nuisance, Lili. Abr_ 42. Where a new offence is created by an act, which imposes a forfeiture for it, and points out the mode of recovering it, an indictment will not lie. 1 Ld. Raym. 672.
Where a statute direct that a forfeiture be recovered by action of debt, or information, an indictment does not lie. 3 Salk. 350. And where a statute has made an offence, which was before only a misdemeanor, a felony, an indictment will not lie for it as a misdemeanor. 1 Ld. Raym. 711. 3 Salk. 193. An indictmen1 will not lie for not curing a person of a disease, according to promise; for it is not a public offence, and no more in effect than an action on the case. 1 Ld. Raym. 366. 3 Salk. 189. ,Nor does it lie against a person for entertaining idle and vagrant persons in his house. 1 Ld. Raym. 790. A mere act of trespass (such as entering the yard, digging the ground, and erecting a shed, or cutting a table, &c.) committed by one person, unaccompanied by a breach of the peace, is not indictable. 3. Burr. 1698. 1706.
To send an anonymous and threatening letter is an indictable offence The United States v. Ravara, 2 Dali, 292.
A conspiracy to manufacture a base material in the form and color Of genuine indigo, with a fraudulent intent to sell the same as good and genuine indigo, is an indictable offence. Com’th v. Judd et al. 2 Mass. T. R. 329. See also the case of The People v. Sands 1 1 Johns. Rep. 78.
Where one by lying only, but without conspiring with others, and without using any false weights, measures, or tokens, defrauds another of his property, the injury is a civil one, and an indictment can*494not be supported as for a public offence. Com’th v. Warren, 6 Mass. Rep. 72. And in the case of the Com’th v„ Knox, 6 Mass. T. R. 76. it was held, that it was not an indictable offence for the carrier of the mail, who has contracted with the post master general to carry the same each day of the week, to travel with the mail on Sunday. See also the case of Com’th v. Gowan, 7 Mass. Rep .378.
Every public show and exhibition which outrages decency, shocks humanity, or is contra■ bonos mores, is punishable at common law. Knowles v. The State of Connecticut, 3 Day’s Cases.
Driving a carriage through the streets of a populous city, and in such a manner as to endanger the safety of the inhabitants, is an indictable offence at common law, and amounts to a breach of the peace. Peters’ Rep. 390. An indictment may be maintained upon an 1 intent to deceive my liege subjects.’ 1 Dali. 41.
An indictment lies against a public officer for a cheat in marking barrels of bread, as of the weight of 88 lbs. each, when in fact, they only weighed 68 lbs. 1 Dali. 47.
An indictment will lie for maliciously, wickedly, and willfully killing a horse. 1 Dali. 385.